Case 2:20-cv-05168-RGK-AGR Document 14 Filed 08/21/20 Page 1 of 2 Page ID #:149



   1                                                                 JS-6
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KYLE RIOS, an individual,              Case No. 2:20-cv-05168 RGK (AGRx)
 12               Plaintiff,                  (Honorable R. Gary Klausner)
 13         vs.
                                              ORDER DISMISSING ACTION
 14    TRANSAMERICA LIFE INSURANCE            WITH PREJUDICE
       COMPANY, a business entity form
 15    unknown; and DOES 1 through 15,        [FRCP 41(a)(1)]
       inclusive,
 16
                  Defendants.                 [Filed concurrently with Stipulation]
 17
 18                                           Complaint Filed: May 7, 2020
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                         1031462\306439875.v1
Case 2:20-cv-05168-RGK-AGR Document 14 Filed 08/21/20 Page 2 of 2 Page ID #:150



   1                                  [PROPOSED] ORDER
   2         Pursuant to the stipulation of the parties, the above-entitled action is hereby
   3   dismissed in its entirety with prejudice as to all parties. Each party shall bear his or
   4   its own attorneys’ fees and costs.
   5
   6   IT IS SO ORDERED.
   7
   8   Dated: August 21, 2020
   9                                            HONORABLE R. GARY KLAUSNER
                                                UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   1
                                                                                  1031462\306439875.v1
